458 F.2d 382
UNITED STATES of America, Plaintiff-Appellee,v.Roberto LOPEZ, Defendant-Appellant.
No. 71-2431.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Roger L. Cossack, of Cossack & Karp, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Larry S. Flax, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
Lopez was convicted of selling cocaine in violation of 26 U.S.C. Sec. 4705(a).


2
The complaint was filed after the crime was committed.  Then the section was repealed by P.L. 91-513 (Sec. 1101).  After the repeal, the indictment followed and then the trial and conviction.


3
But the trouble is that P.L. 91-513 had a saving clause in it which kept his crime alive.


4
Judgment affirmed and the mandate will issue now.